        Case 1:18-cv-10016-ALC-DCF Document 82 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
BRANDON SANDERS,

                                   Plaintiff,                             18 CIVIL 10016

                 -against-                                         RULE 54(b) JUDGMENT
MAKESPACE LABS, INC,

                                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated March 29, 2021, this action is a class action against Defendant

on behalf of the class of consumers defined as follows: The Settlement Agreement submitted by

the parties is finally approved pursuant to Rule 23(e) of the Federal Rules of Civil Procedure as

fair, reasonable and adequate and in the best interests of the class and the parties are directed to

consummate the Settlement Agreement in accordance with its terms. This action is hereby

dismissed on the merits, with prejudice. As agreed by the parties, upon the Effective Date,

Defendant and the Released Parties shall be released from the Claims in accordance with the

terms of the Settlement Agreement. Without affecting the finality of this judgment, the Court

hereby reserves and retains jurisdiction over this settlement, including the administration and

consummation of the settlement. In addition, without affecting the finality of this judgment, the

Court retains exclusive jurisdiction over Defendant and each member of the class for any suit,

action, proceeding or dispute arising out of or relating to the Order, the Settlement Agreement or

the applicability of the Settlement Agreement. Without limiting the generality of the foregoing,

any dispute concerning the Settlement Agreement, including, but not limited to, any suit, action,

arbitration or other proceeding by a class member in which the provisions of the Settlement
       Case 1:18-cv-10016-ALC-DCF Document 82 Filed 03/29/21 Page 2 of 2




Agreement are asserted as a defense in whole or in part to any claim or cause of action or

otherwise raised as an objection, shall constitute a suit, action or proceeding arising out of or

relating to the Order. Solely for purposes of such suit, action or proceeding, to the fullest extent

possible under applicable law, the parties hereto and all class members are hereby deemed to

have irrevocably waived and agreed not to assert, by way of motion, as a defense or otherwise,

any claim or objection that they are not subject to the jurisdiction of this Court, or that this Court

is, in any way, an improper venue or an inconvenient forum. The Court finds, pursuant to Rule

54(b) of the Federal Rules of Civil Procedure, that there is no just reason for delay, and final

judgment is hereby entered.


Dated: New York, New York
       March 29, 2021




                                                                 RUBY J. KRAJICK
                                                             _________________________
                                                                    Clerk of Court
                                                       BY:
                                                             _________________________
                                                                    Deputy Clerk
